Exhibit 10.1
AMENDMENT TO CHARLES M. HANDY EMPLOYMENT AGREEMENT
THIS AMENDMENT TO THE CHARLES M. HANDY EMPLOYMENT AGREEMENT (the “Amendment”) is
entered into this 23rd day of September 2011, by and among Cogdell Spencer Inc.,
a Maryland corporation (the “REIT”), Cogdell Spencer LP, a Delaware Limited
Partnership (the “Operating Partnership”) each with its principal place of
business at 4401 Barclay Downs Drive, Suite 300, Charlotte, North Carolina
28209-4670, and Charles M. Handy, residing at the address set forth on the
signature page hereof (the “Executive”).
WHEREAS, the REIT and the Operating Partnership (collectively, the “Company”),
on the one hand, and the Executive on the other hand, entered into a certain
Amended and Restated Employment Agreement dated December 1, 2008 (the
“Employment Agreement”); and
WHEREAS, the parties would like to amend the Employment Agreement;
NOW THEREFORE, in consideration of the foregoing recitations, the mutual
covenants hereinafter set out and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:
1. The Employment Agreement is amended as follows:
Section 1 of the Employment Agreement is deleted in its entirety and restated as
follows: “The Company hereby offers to continue to employ the Executive, and the
Executive hereby accepts such continued employment, for an initial term (the
“Initial Term”) commencing on October 1, 2008 and continuing through
December 31, 2011, unless sooner terminated in accordance with the provisions of
Section 4 or Section 5; with such employment to continue for successive one-year
periods in accordance with the terms of this Agreement (subject to termination
as aforesaid) unless either party notifies the other party of non-renewal in
writing prior to midnight on December 1, 2011 in the Initial Term and prior to
midnight on December 1st in any annual renewal term, as applicable (the Initial
Term, together with any such extensions of employment hereunder, shall
hereinafter be referred to as the “Term”).
2. Remaining Provisions. All other provisions of the Employment Agreement shall
remain in full force and effect. In the event there is any conflict between the
terms of this Amendment and the Employment Agreement, the provisions contained
herein shall control.
3. Counterparts. This Amendment may be executed in several counterparts, each of
which shall constitute an original but which together shall constitute one and
the same agreement.
4. Binding Effect. This Amendment shall be binding upon and inure to the benefit
of the parties and their respective successors, permitted assigns, heirs,
executors and legal representatives.
5. Amendment. This Amendment may be modified only by a written agreement signed
by the parties hereto.

 

Page 1 of 2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have caused this Amendment to be executed as of
the day and year first above written.

            COGDELL SPENCER INC.
      By:           Name:   Raymond W. Braun        Title:   President and Chief
Executive Officer        COGDELL SPENCER LP
      By:           Name:   Raymond W. Braun        Title:   President       
CHARLES M. HANDY
      By:           Name:   Charles M. Handy             

 

Page 2 of 2